Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 05/17/2022, claims 1-9 and 15-20 are elected for examination on the merits; and claims 10-14 are non-elected for examination.  
This application is a continuation of PCT/CN2018/076567 (filed 02/12/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20170215206 A1, hereinafter Cheng), in view of Jung et al. (US 20180132264 A1, hereinafter Jung).

Regarding claim 1, Cheng teaches a channel transmission method, comprising (in general, see fig. 27 and corresponding paragraphs 162-170 with steps; see also fig. 26A-D and their paragraphs for supporting teachings of fig. 27): 
receiving, by a terminal device, first information, wherein the first information is used to indicate at least two transmission resources allocated by a network device for the terminal device (see at least para. 162 of fig. 27, e.g. step 1902 when the wireless device 110 obtains configuration information indicating at least two sets of PUCCH resources to be used for transmitting a scheduling request (SR) to a network node 115), 
the at least two transmission resources comprise a first transmission resource and a second transmission resource, the first transmission resource is used to transmit a first uplink control channel, and the second transmission resource is used to transmit a second uplink control channel (see at least para. 163, e.g. the at least two sets of PUCCH resources may include a main set of PUCCH resources and at least one additional set of PUCCH resources); and 
transmitting, by the terminal device, at least one of the first uplink control channel and the second uplink control channel based on a channel detection result (see at least para. 170 along with para. 167, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing);
wherein a starting symbol of the second transmission resource is later than a starting symbol of the first transmission resource (see at least fig. 26A and para. 154 along with para. 75, e.g. a third 1802 is after a second 1802);
and wherein:
the first transmission resource and the second transmission resource are spaced by at least one symbol in a time domain (see at least fig. 26A and para. 154 along with para. 75, e.g. the third 1802 and the second 1802 is spaced by a subframe),
or the first transmission resource and the second transmission resource are adjacent in the time domain and do not overlap one another, or there is at least one symbol overlap between the first transmission resource and the second transmission resource in the time domain.
Cheng differs from the claim, in that, it does not specifically disclose [at least two transmission resources…] on a first time unit, which is well known in the art and commonly used for reducing signaling overhead and providing flexibility in scheduling.
Jung, for example, from the similar field of endeavor, teaches similar or known mechanism of [at least two transmission resources…] on a first time unit (in general, see fig. 7s and corresponding paragraphs, in particular, see fig. 7C and its para. 140-145, e.g. in the fifth example 735, the UCIs in the indicated slot duration with symbols, NOTE: fig. 7C is merely an embodiment, other figures 7A, 7B, and 7D could also be applicable), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Jung into the method of Cheng for reducing signaling overhead and providing flexibility in scheduling.

Regarding claim 3, Cheng in view of Jung teaches when the first transmission resource and the second transmission resource are spaced by at least one symbol in a time domain, the transmitting, by the terminal device, at least one of the first uplink control channel and the second uplink control channel on the first time unit based on the channel detection result comprises: 
performing, by the terminal device, channel detection before the starting symbol of the first transmission resource; when it is determined that the channel detection is successful before the starting symbol of the first transmission resource, transmitting, by the terminal device, the first uplink control channel from the starting symbol of the first transmission resource; and when it is determined that the channel detection fails before the starting symbol of the first transmission resource, the terminal device not transmitting the first uplink control channel (Cheng, see at least para. 170 along with at least para. 167 and 121, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26A, performing LBT prior to sending second or third D-SR on PUCCH); and 
performing, by the terminal device, the channel detection before the starting symbol of the second transmission resource; when it is determined that the channel detection is successful before the starting symbol of the second transmission resource, transmitting, by the terminal device, the second uplink control channel from the starting symbol of the second transmission resource; and when it is determined that the channel detection fails before the starting symbol of the second transmission resource, the terminal device not transmitting the second uplink control channel (Cheng, see at least para. 170 along with at least para. 167 and 121, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26A, performing LBT prior to sending second or third D-SR on PUCCH).

Regarding claim 5, Cheng in view of Jung teaches when the first transmission resource and the second transmission resource are adjacent in a time domain and do not overlap one another (Cheng, see at least fig. 26C and para. 156 along with para. 75, e.g. can be seen as the position of the second D-SR opportunities 1842, along with the position of the shortened DL subframe 1846 with UL sPUCCH), the transmitting, by the terminal device, at least one of the first uplink control channel and the second uplink control channel on the first time unit based on the channel detection result, comprises: 
performing, by the terminal device, channel detection before the starting symbol of the first transmission resource; when it is determined that the channel detection is successful before the starting symbol of the first transmission resource, transmitting, by the terminal device, the first uplink control channel from the starting symbol of the first transmission resource, and transmitting the second uplink control channel after transmission of the first uplink control channel is completed (Cheng, see at least para. 170 along with at least para. 167 and 111, e.g. wireless device 110 then transmits each SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26C, performing LBT prior to sending D-SR on PUCCH 1842 and sPUCCH 1846); and 
when it is determined that the channel detection fails before the starting symbol of the first transmission resource, the terminal device not transmitting the first uplink control channel, and performing channel detection before the starting symbol of the second transmission resource; when it is determined that the channel detection is successful before the starting symbol of the second transmission resource, transmitting, by the terminal device, the second uplink control channel from the starting symbol of the second transmission resource (Cheng, see at least para. 170 along with at least para. 167 and 110, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26C, performing LBT prior to sending SR on sPUCCH 1846).

Regarding claim 7, Cheng in view of Jung teaches when there is at least one symbol overlap between the first transmission resource and the second transmission resource in a time domain (Cheng, see at least fig. 26B and para. 155 along with para. 75, e.g. can be seen as the position of the second D-SR opportunities 1822, along with the position of the shortened DL subframe 1826 with UL sPUCCH; Jung, see at least fig. 7s, e.g. one or more of fig. 7 of Jung), the transmitting, by the terminal device, at least one of the first uplink control channel and the second uplink control channel on the first time unit based on the channel detection result, comprises: 
performing, by the terminal device, channel detection before the starting symbol of the first transmission resource (Cheng, see at least para. 167, e.g. performing channel sensing, such as by executing a listen-before-talk); 
when it is determined that the channel detection is successful before the starting symbol of the first transmission resource, transmitting, by the terminal device, the first uplink control channel from the starting symbol of the first transmission resource, and not transmitting the second uplink control channel (Cheng, see at least para. 170 along with at least para. 167, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26B, performing LBT prior to sending second D-SR on PUCCH 1822, and not sPUCCH 1826);
 when it is determined that the channel detection fails before the starting symbol of the first transmission resource, the terminal device not transmitting the first uplink control channel, and performing channel detection before the starting symbol of the second transmission resource; when it is determined that the channel detection is successful before the starting symbol of the second transmission resource, transmitting, by the terminal device, the second uplink control channel from the starting symbol of the second transmission resource (Cheng, see at least para. 170 along with at least para. 167, e.g. wireless device 110 then transmits a SR using the selected set of PUCCH resources based on channel sensing (LBT), for example, in the example of fig. 26B, performing LBT prior to sending a SR on PUCCH 1826).

Regarding claim 8, Cheng in view of Jung teaches the terminal device transmits same first uplink control information on the first uplink control channel and the second uplink control channel.  (Cheng, see at least para. 162, e.g. configuration information indicating at least two sets of PUCCH resources to be used for transmitting a scheduling request (SR))

Regarding claim 9, Cheng in view of Jung teaches the terminal device transmits channel state information on the first uplink control channel, and transmits hybrid automatic repeat request information or scheduling request information on the second uplink control channel.  (Cheng, see at least para. 82, e.g. UCI transmission on PUCCH)

Regarding claims 15, 17, and 19, these claims are rejected for the same reasoning as claims 1, 3, and 5, respectively, except each of these claims is in apparatus claim format.
To be more specific, Cheng in view of Jung also teaches a same or similar apparatus with processor, transceiver, and memory (Cheng, see at least fig. 25 and 28), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jung, as applied to claim 15 above, and further in view of CHENDAMARAI KANNAN et al. (US 20170359815 A1, hereinafter CHENDAMARAI KANNAN).

Regarding claim 20, Cheng in view of Jung teaches the terminal device transmits information in first uplink control information on the first uplink control channel, and transmits information in the first uplink control information on the second uplink control channel (Cheng, see at least fig. 27 along with fig. 26s, e.g. transmitting UCIs on PUCCHs).
Cheng in view of Jung differs from the claim, in that, it does not specifically disclose information having a low priority, and information having a high priority, which are well known in the art and commonly used for effectively performing better resource management.
CHENDAMARAI KANNAN, for example, from the similar field of endeavor, teaches similar or known mechanism of information having a low priority, and information having a high priority (see at least para. 83, e.g. UCIs with priorities), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CHENDAMARAI KANNAN into the apparatus of Cheng in view of Jung for effectively performing better resource management.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered.  Regarding independent claims 1 and 15, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“… As can be seen from the above, the network node configures the wireless device 1802 with only one transmission resource—that is, periodic D-SR opportunities 1802, instead of two transmission resources.

Further, Cheng discloses that “the main set of resources may include a periodic SR transmission opportunity.” See para. [0163]. In conjunction with that the Office taking the main set of PUCCH resources and the additional set of PUCCH resources in Cheng to correspond to the first and second transmission resources respectively, Cheng at most teaches that the first transmission resource may include the periodic SR transmission opportunity. Consequently, Cheng does not discuss the relationship of two transmission resources in the time domain.” (Remarks, page 12)  

Examiner respectfully disagrees.  The arguments are carefully reviewed; and the examiner believes they are centered on the newly amended features of claim 1, which have been properly addressed to in claim 1 rejection above.  The examiner suggests the applicant to review such section for detail, for example, Cheng in at least fig. 26A and para. 154 along with para. 75 discloses a third 1802 is after a second 1802.  Cheng also in at least fig. 26A and para. 154 along with para. 75 discloses that the third 1802 and the second 1802 is spaced by a subframe.  Therefore, Cheng (or Cheng-Jung) indeed teaches or suggests the argued features of claim 1.

Regarding independent claim 15, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 15, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465